Citation Nr: 1021599	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  06-19 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. A. Klein




INTRODUCTION

The Veteran had active service from May 1969 to July 1975.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which denied the Veteran's claim for service connection for 
PTSD.   

This case previously reached the Board in June 2009.  At that 
time, the Veteran's service connection claim for PTSD was 
remanded for further development.  The case has been returned 
to the Board for further appellate consideration.  

The Veteran has submitted an additional statement in February 
2010, after the agency of original jurisdiction (AOJ) issued 
the February 2010 supplemental statement of the case (SSOC).  
The AOJ has not considered this statement; however, the Board 
has determined that the benefit on appeal may be allowed at 
this time, such that a remand for further consideration by 
the AOJ is not necessary.  See 38 C.F.R. § 20.1304(c) (2009).  
Thus, there is no requirement for a remand to the AOJ for 
initial consideration of the new evidence.

The Board considers the Veteran's claim for service 
connection for PTSD as encompassing all psychiatric disorders 
reasonably encompassed by the evidence of record, pursuant to 
the decision of the United States Court of Appeals for 
Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 
1, 5 (2009) (holding that the scope of a mental health 
disability claim includes any mental health disability that 
could reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record).




FINDINGS OF FACT

1.  The Veteran has been diagnosed with PTSD due to a 
traumatic event which occurred during his military service.  

2.  There is credible supporting evidence that the Veteran's 
alleged in-service stressor occurred.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, PTSD 
was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, the Board is granting in 
full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be discussed further.  

Governing Laws and Regulations for Service Connection for 
PTSD

The establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f).  See also Cohen 
v. Brown, 10 Vet. App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).

If the evidence establishes the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d); Gaines v. West, 11 Vet. 
App. 353 (1998) (the Board must make a specific finding as to 
whether the Veteran engaged in combat).

Conversely, if the VA determines the Veteran did not engage 
in combat with the enemy, or that his alleged stressor does 
not involve combat, his lay testimony, by itself, is 
insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates his testimony or 
statements.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997); 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  That said, 
corroboration of every detail of a claimed stressor, 
including his personal participation, is not required; 
rather, he only needs to offer independent evidence of a 
stressful event that is sufficient to imply his personal 
exposure.  See Pentecost v. Principi, 16 Vet. App. 124, 128 
(2002) (quoting Suozzi v. Brown, 10 Vet. App. 307 (1997)).

The final requirement of 38 C.F.R. § 3.304(f) is medical 
evidence of a nexus between the claimed in-service stressor 
and the current disability.  Just because, however, a 
physician or other health professional accepted an 
appellant's description of his military experiences as 
credible and diagnosed him as suffering from PTSD does not 
mean the [Board is] required to grant service connection for 
PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  
The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and 
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  In this 
regard, a medical provider cannot provide supporting evidence 
that a claimed in-service event actually occurred based on a 
post-service medical examination.  Moreau, 9 Vet. App. at 
395-96.  

When, however, there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis for an Acquired Psychiatric Disorder to Include PTSD

The Veteran claims that he currently experiences PTSD due to 
experiences which occurred during his service in Okinawa.  
See the Veteran's claim of October 2003, and June 2005 
statement.  The first requirement for service connection for 
PTSD is a diagnosis of PTSD.  See 38 C.F.R. § 3.304(f).  The 
Veteran was diagnosed with PTSD at a VA psychological 
examination in October 2009.  Furthermore, a VA medical 
treatment record indicates that the Veteran began receiving 
treatment for an acquired psychiatric disorder from the 
Pensacola Veterans Center in September 2003.  Finally, a June 
2005 letter from M.B., a certified social worker, and L.R., 
the team leader at the Pensacola Veteran's center, also 
indicates that the Veteran has been experiencing certain 
possible symptoms of PTSD, such as hyper-arousal and being 
highly isolated, and that his ability to safely function in 
public had deteriorated.  Therefore, the Board concludes that 
the Veteran currently experiences PTSD.  

Second, service connection for PTSD requires credible 
evidence of the in-service stressors identified by the 
Veteran as causing his PTSD.  38 C.F.R. § 3.304(f).  The 
Veteran has indicated that his PTSD is the result of two non-
combat stressors.  The Veteran has not been issued any medals 
which might also serve to show combat experience, nor do his 
service personnel records (SPRS) show any evidence that he 
experienced combat.  In such a case, there must be evidence 
to corroborate the Veteran's statements regarding his PTSD 
stressors.  Cohen, 10 Vet. App. at 143; Moreau, 9 Vet. App. 
at 395.  

The Veteran has claimed that he witnessed a service-member be 
killed or severely injured by a cable while on board an 
aircraft carrier.  See the Veteran's claim dated in October 
2003, statement of April 2004, June 2006 substantive appeal 
(VA Form 9), and August 2009 statement; see also the VA 
medical treatment records dated in September and December 
2003.  This incident allegedly occurred while he was serving 
in the Third Medical Battalion of the U.S. Marine Corps in 
Okinawa in October 1973; however, the Veteran did not recall 
the name of the service member or the name of the ship 
involved, nor did he remember the date or location with more 
specificity than Okinawa in 1973.  See the Veteran's April 
2004 statement.  Unfortunately, without more specific 
information, the VA is unable to attempt to verify the 
event.  See 38 C.F.R. § 3.159(c)(2)(i) (in the case of 
records requested to corroborate a claimed stressful event in 
service, the claimant must provide information sufficient for 
the records custodian to conduct a search of the 
corroborative records).  Therefore, this incident has not 
been verified to allow for service connection for PTSD.

The Veteran also alleged that, during his service on Okinawa 
in the 3rd Medical Battalion, he was exposed to service 
members who had been evacuated from Vietnam to Okinawa for 
medical treatment.  See the Veteran's statements of June, 
July 2005, August 2009, and February 2010, and his June 2006 
VA Form 9; see also the VA medical treatment record dated 
June 2005, and VA medical examination of October 2009.  In 
particular, he has specifically identified spending time with 
a wounded service member from his home town, which 
particularly affected him.  See the Veterans August 2009 
statement.  The Veteran's SPRs confirm that he served with 
the 3rd Medical Battalion from the period of January 1973 to 
February 1974.  His service treatment records (STRs) also 
confirm that he was treated during this time at Camp Hansen 
which is located in Okinawa in June of 1973 and November of 
1973.  Presumably, the Veteran was stationed at Camp Hansen 
during this time.  Furthermore, the Veteran has submitted two 
"buddy statements" which provide corroborating evidence of 
his account, including one from Sgt. O.T, wherein Sgt. O.T. 
indicated that he was being treated at Okinawa in 1973, and 
that he and the Veteran spent considerable time together.  
See May and July 2005 "buddy" statements submitted by the 
Veteran.  As stated by the Court, corroboration of every 
detail of a claimed stressor, including the appellant's 
personal participation, is not required; rather, a Veteran 
only needs to offer independent evidence of a stressful event 
that is sufficient to imply his or her personal exposure.  
See Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) 
(quoting Suozzi v. Brown, 10 Vet. App. 307 (1997)).  
Therefore, this event must be considered sufficiently 
corroborated.  

The third requirement for service connection for PTSD is 
medical evidence of a link between the Veteran's PTSD and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).  The VA 
medical examination from October 2009 concluded that the 
Veteran's current PTSD is connected to his exposure to seeing 
a soldier in the hospital who had been "seriously injured in 
Vietnam, and had significant scarring on his arm."  The 
Veteran indicated that he was horrified and deeply troubled 
by witnessing this.  The examiner concluded that the Veteran 
is currently experiencing PTSD, and that this is at least as 
likely as not a result of trauma exposure "during service."  
Thus, the Board concludes that the evidence of record 
establishes a link between the Veteran's PTSD and his in-
service stressors.

The Board notes that the Veteran had not previously indicated 
that the corroborated stressor of involved spending time with 
a service member who had been severely injured in the arm.  
However, in February 2010, the Veteran submitted a statement 
specifically indicating that the injured service member 
referred to in the VA psychiatric examination is O.T.  

In adjudicating this claim, the Board must consider the 
doctrine of reasonable doubt.  As the Court has written:  "A 
unique standard of proof applies in decisions on claims for 
Veterans' benefits.  Unlike other claimants and litigants, 
pursuant to 38 U.S.C. § 3007(b) [now 38 U.S.C.A. § 5107(b)], 
a Veteran is entitled to the "benefit of the doubt" when 
there is an approximate balance of positive and negative 
evidence."  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  



As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).  See, too, 38 C.F.R. § 3.102.

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise (about evenly 
balanced for and against), the appellant prevails.  Where the 
"fair preponderance of the evidence" is against the claim, 
the appellant loses and the benefit of the doubt rule has no 
application.  Gilbert, 1 Vet. App. at 56.  As such, the Board 
notes that the Veteran's statement regarding the nature of 
his stressor is to be granted the benefit of the doubt under 
the governing law.  Furthermore, the statement indicating 
that he witnessed a service member be injured in the arm does 
not contradict any of the previous statements regarding 
witnessing injured soldiers.  As such, the Board concludes 
that the currently verified stressor is the same trauma 
contemplated by the October 2009 VA psychological examiner.

Finally, there is also evidence that the Veteran experienced 
problems with alcoholism after his service in Okinawa, which 
may indicate the incurrence of PTSD, and serve to corroborate 
his claim.  See the STRs dated August and October 1974.  It 
also appears from the Veteran's SPRs that there were 
increased disciplinary problems at around this time, another 
possible sign of PTSD.  See the SPRs dated from September 
1973, and August 1974.  It should also be noted, however, 
that the Veteran's SPRs indicate that he also had problems 
with alcohol prior to the Veteran's reported PTSD stressors.  
See the Veteran's SPRs dated in June 1972.

In consideration of the evidence of record, granting the 
Veteran the benefit of the doubt, one of his stressors is 
sufficiently corroborated, and has been indicated as a cause 
of his current PTSD; thus, service connection for PTSD is 
warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  This 
decision does not in any way suggest that any additionally 
diagnosed disorder is the result of his service.  The precise 
nature and extent of his now service-connected PTSD is not 
before the Board at this time.  Only when the RO rates the 
PTSD will this become a pertinent consideration.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).


ORDER

Service connection for PTSD is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


